Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (U.S. Publication No. 2010/0325801) in view of Fodge et al. (U.S. Publication No. 2009/0293198), hereinafter referred to as Fodge, and further in view of Nguyen (U.S. Publication No. 2014/0175236), Wecker (U.S. Publication No. 2008/0078022), and Rains et al. (U.S. Patent No. 5,530,974), hereinafter referred to as Rains.
Regarding claim 1, Tucker discloses a bed assembly (Figure 1) comprising: (a) a foam headboard 10; (b) one or more slip covers configured to be positioned on the foam headboard 10 (paragraph 0033 and Figure 1); and (c) a bed frame assembly 20 (Figure 2).
Tucker does not disclose a protective outer covering positioned thereon; each slip cover having a releasable fastening mechanism to temporarily securely position the slip cover on the foam head board and having a pocket that conceals portions of the fastening mechanism when the slip cover is positioned on the foam head board; and (c) a bed frame assembly, the bed frame assembly comprising: (i) a plurality of legs, each leg having a first side and second side that are each configured to securely attach to separate side rails and each leg having a securing member positioned on a corner of the leg between the first side and second side of the leg that extends away from the leg towards the interior of the bed frame assembly when assembled; (ii) a plurality of side rails that are configured to be positioned and securely fastened between two separate legs of the plurality of legs; (iii) a plurality of securing brackets, each bracket configured to be positioned on the securing member of each leg, to concurrently grip two separate side rails, and to securely fasten the separate side rails to the leg by biasing the securing bracket in a direction towards the exterior of the bed frame assembly when assembled; (iv) a support beam configured to be completely positioned within the interior of the bed frame assembly between two separate side rails when the bed frame assembly is assembled to provide support and rigidity to the bed frame assembly and to further support a mattress when positioned on the assembled bed frame assembly.
Fodge teaches a slip cover 10 and 20 having a releasable fastening mechanism 40 to temporarily securely position the slip cover 10 and 20 on the cushion 30 and having a pocket 51 and 52 that conceals portions of the fastening mechanism 40 when the slip cover 10 and 20 is positio3ned on the cushion (Figures 1 and 2 and paragraphs 0027-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker so that each slip cover has a releasable fastening mechanism to temporarily securely position the slip cover on the foam head board and having a pocket that conceals portions of the fastening mechanism when the slip cover is positioned on the foam head board as taught by Fodge, because the releasable fastening mechanism of Fodge allows for the slip cover to be easily removed through the sliding of the zipper 40, while the pockets of the slip cover provide concealment of the fastening mechanism (paragraphs 0027-0028).
Rains teaches a protective outer covering 30 positioned on the foam cushion 19’ (Figures 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, with a protective outer covering positioned on the foam headboard as taught by Rains, because the protective cover of Rains provides a protective waterproof layer between a removable slip cover 32 and the foam cushion 19’ inside (Figures 8 and 9 and Col. 5, lines 7-14 and Col. 6, lines 32-42).
Nguyen teaches a frame assembly 10, the frame assembly 10 comprising:  (i) a plurality of legs 30, each leg 30 having a first side and second side that are each configured to securely attach to separate side rails 20 and each leg 30 having a securing member 60 positioned on a corner of the leg 30 between the first side and second side of the leg 30 that extends away from the leg 30 towards the interior of the bed frame assembly 10 when assembled (Figures 1 and 2); (ii) a plurality of side rails 20 that are configured to be positioned and securely fastened between two separate legs 30 of the plurality of legs 30 (Figure 1); (iii) a plurality of securing brackets 41, each bracket 41 configured to be positioned on the securing member 60 of each leg 30, to concurrently grip two separate side rails 20, and to securely fasten the separate side rails 20 to the leg by biasing the securing bracket 41 in a direction towards the exterior of the bed frame 10 assembly when assembled (Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, with a bed frame assembly, the bed frame assembly comprising:  (i) a plurality of legs, each leg having a first side and second side that are each configured to securely attach to separate side rails and each leg having a securing member positioned on a corner of the leg between the first side and second side of the leg that extends away from the leg towards the interior of the bed frame assembly when assembled; (ii) a plurality of side rails that are configured to be positioned and securely fastened between two separate legs of the plurality of legs; (iii) a plurality of securing brackets, each bracket configured to be positioned on the securing member of each leg, to concurrently grip two separate side rails, and to securely fasten the separate side rails to the leg by biasing the securing bracket in a direction towards the exterior of the bed frame assembly when assembled as taught by Nguyen, because the furniture frame of Nguyen is easily disassembled and reassembled in order to arrange the components for less costly shipping and assembly (paragraphs 0007-0008).
Wecker teaches a support beam 16 configured to be completely positioned within the interior of the bed frame assembly 10 between two separate side rails 12 when the bed frame assembly 10 is assembled to provide support and rigidity to the bed frame assembly and to further support a mattress 30 when positioned on the assembled bed frame assembly (Figures 1, 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, with a support beam configured to be completely positioned within the interior of the bed frame assembly between two separate side rails when the bed frame assembly is assembled to provide support and rigidity to the bed frame assembly and to further support a mattress when positioned on the assembled bed frame assembly as taught by Wecker, because the support beam of Wecker helps to reinforce the bed frame to provide additional strength to the construction of the frame (paragraph 0018).
Regarding claim 2, Tucker, as modified, discloses the subject matter as discussed above with regard to claim 1.  Tucker, as modified, further discloses wherein the foam headboard 10 comprises a polyurethane foam (see Tucker, paragraph 0009, where the foam is memory foam, a visco-elastic polyurethane foam).
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Fodge, Rains, Nguyen and Wecker, and further in view of Vakousky (U.S. Patent No. 3,148,390).
Regarding claim 3, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Tucker, as modified, does not disclose wherein the polyurethane foam is at least one of a castable polyurethane or a thermoplastic polyurethane with the proviso that a millable polyurethane is not present.
Vakousky teaches wherein the polyurethane foam is at least one of a castable polyurethane or a thermoplastic polyurethane with the proviso that a millable polyurethane is not present (Col. 4, lines 27-33 where the foam of the cushion of Vakousky is casted in the molding process, and is a closed-cell polyurethane foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam is at least one of a castable polyurethane or a thermoplastic polyurethane with the proviso that a millable polyurethane is not present, because doing so would merely amount to a simple substitution of one known element (the memory foam of Tucker) for another (the closed-cell polyurethane foam of Vakousky) that would not provide unexpected results, as both the foams of Tucker and Vakousky may be used to construct a cushion.  Moreover, different types of foams may result in different characteristics, and it would be within the level of ordinary skill in the art to select a known foam to match the desired characteristics for a foam cushion. In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 4, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 3.  Tucker, as modified, further discloses wherein the polyurethane foam is either a closed cell or open cell foam (see Vakousky, Col. 4, lines 27-33, where the foam of Vakousky can be a closed-cell polyurethane foam).
Regarding claim 5, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1-4.  Tucker, as modified, does not disclose wherein the polyurethane foam has an R-value as a measure of hardness ranging from 1.6 lbs. per cubic foot to 2.1 lbs. per cubic foot at ambient conditions.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Tucker, as modified, so the polyurethane foam has an R-value as a measure of hardness ranging from 1.6 lbs. per cubic foot to 2.1 lbs. per cubic foot at ambient conditions, because doing so would merely amount to a routine optimization of the hardness of the foam, where it would be within the level of ordinary skill in the art to have selected a specific hardness from a range of foams in order to provide the desired level of comfort and support to an end user (see Col. 2, lines 11-39 of Vakousky, where the effect of and process for achieving different levels of firmness is discussed).  In this regard, MPEP 2144.04 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant. 
Regarding claim 6, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1-5.  Tucker, as modified, does not disclose wherein the polyurethane foam comprises a compression modulus ranging from 75 lbs. to 80 lbs at ambient conditions.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam comprises a compression modulus ranging from 75 lbs. to 80 lbs at ambient conditions, because doing so would merely amount to a routine optimization of the hardness of the foam, where it would be within the level of ordinary skill in the art to have selected a specific hardness from a range of foams in order to provide the desired level of comfort and support to an end user (see Col. 2, lines 11-39 of Vakousky, where the effect of and process for achieving different firmnesses is discussed).  In this regard, MPEP 2144.04 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant. 
Regarding claim 7, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1-6.  Tucker, as modified, does not disclose wherein the polyurethane foam comprises a cell density ranging from 1.6 to 1.8 cells/cm3 (x10^10). 
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam comprises a cell density ranging from 1.6 to 1.8 cells/cm3 (x10^10, because doing so would merely amount to a routine optimization of the hardness of the foam, where it would be within the level of ordinary skill in the art to have selected a specific hardness from a range of foams in order to provide the desired level of comfort and support to an end user (see Col. 2, lines 11-39 of Vakousky, where the effect of and process for achieving different firmnesses is discussed).  In this regard, MPEP 2144.04 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant. 
Regarding claim 8, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1-7.  Tucker, as modified, further discloses wherein the polyurethane foam is a closed cell polyurethane foam (see Vakousky, Col. 4, lines 27-33, where the foam of Vakousky can be a closed-cell polyurethane foam).
Regarding claim 9, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1-8.  Tucker, as modified, further discloses the releasable fastening mechanism 40 is a zipper or hook and loop fasteners (see Fodge, Figures 1 and 2 and paragraphs 0027-0028 where the releasable fastening mechanism is a zipper).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Fodge, Rains, Nguyen and Wecker, and further in view of Craver (U.S. Publication No. 2017/0042336).
Regarding claim 10, Tucker, as modified, discloses the subject matter as discussed above with regard to claim 1.  Tucker, as modified, does not explicitly disclose a kit comprising the bed assembly of claim 1.
Craver teaches a kit comprising a bed assembly (paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Tucker, as modified, with a kit comprising the bed assembly of claim 1 as taught by Craver, because doing so would allow a bed frame to be shipped to an end user directly, allowing for the bed to be assembled and disassembled when needed by a user (paragraphs 0043-0045).
Regarding claim 11, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 1 and 10.  Tucker, as modified, further discloses a mallet and/or fastening tool (see Craver, paragraph 0043, where a tool, such as an Allen wrench, may be used to assemble the foundation).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Fodge and further in view of Rains.
Regarding claim 12, Tucker discloses a bed assembly (Figure 1) comprising:  (a) a foam headboard 10; (b) one or more slip covers configured to be positioned on the foam headboard 10 (paragraph 0033 and Figure 1); and (c) a bed frame assembly 20 (Figure 2).
Tucker does not disclose a protective outer covering positioned thereon; each slip cover having a releasable fastening mechanism to temporarily securely position the slip cover on the foam head board and having a pocket that conceals portions of the fastening mechanism when the slip cover is positioned on the foam head board.
Fodge teaches a slip cover 10 and 20 having a releasable fastening mechanism 40 to temporarily securely position the slip cover 10 and 20 on the cushion 30 and having a pocket 51 and 52 that conceals portions of the fastening mechanism 40 when the slip cover 10 and 20 is positioned on the cushion (Figures 1 and 2 and paragraphs 0027-0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker so that each slip cover having a releasable fastening mechanism to temporarily securely position the slip cover on the foam head board and having a pocket that conceals portions of the fastening mechanism when the slip cover is positioned on the foam head board as taught by Fodge, because the releasable fastening mechanism of Fodge allows for the slip cover to be easily removed through the sliding of the zipper 40, while the pockets of the slip cover provide concealment of the fastening mechanism (paragraphs 0027-0028).
Rains teaches a protective outer covering 30 positioned on the foam cushion 19’ (Figures 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, with a protective outer covering positioned on the foam headboard as taught by Rains, because the protective cover of Rains provides a protective waterproof layer between a removable slip cover 32 and the foam cushion 19’ inside (Figures 8 and 9 and Col. 5, lines 7-14 and Col. 6, lines 32-42).
Regarding claim 13, Tucker, as modified, discloses the subject matter as discussed above with regard to claim 12.  Tucker, as modified, further discloses wherein the foam headboard 10 comprises a polyurethane foam (see Tucker, paragraph 0009, where the foam is memory foam, a visco-elastic polyurethane foam).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Fodge and Rains, and further in view of Vakousky.
Regarding claim 14, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12 and 13.  Tucker, as modified, does not disclose wherein the polyurethane foam is at least one of a castable polyurethane or a thermoplastic polyurethane with the proviso that a millable polyurethane is not present.
Vakousky teaches wherein the polyurethane foam is at least one of a castable polyurethane or a thermoplastic polyurethane with the proviso that a millable polyurethane is not present (Col. 4, lines 27-33 where the foam of the cushion of Vakousky is casted in the molding process, and is a closed-cell polyurethane foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam is at least one of a castable polyurethane or a thermoplastic polyurethane with the proviso that a millable polyurethane is not present, because doing so would merely amount to a simple substitution of one known element (the memory foam of Tucker) for another (the closed-cell polyurethane foam of Vakousky) that would not provide unexpected results, as both the foams of Tucker and Vakousky may be used to construct a cushion.  Moreover, different types of foams may result in different characteristics, and it would be within the level of ordinary skill in the art to select a known foam to match the desired characteristics for a foam cushion.  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 15, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12-14.  Tucker, as modified, further discloses wherein the polyurethane foam is either a closed cell or open cell foam (see Vakousky, Col. 4, lines 27-33, where the foam of Vakousky can be a closed-cell polyurethane foam).
Regarding claim 16, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12-15.  Tucker, as modified, does not disclose wherein the polyurethane foam has an R-value as a measure of hardness ranging from 1.6 lbs. per cubic foot to 2.1 lbs. per cubic foot at ambient conditions.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam has an R-value as a measure of hardness ranging from 1.6 lbs. per cubic foot to 2.1 lbs. per cubic foot at ambient conditions, because doing so would merely amount to a routine optimization of the hardness of the foam, where it would be within the level of ordinary skill in the art to have selected a specific hardness from a range of foams in order to provide the desired level of comfort and support to an end user (see Col. 2, lines 11-39 of Vakousky, where the effect of and process for achieving different firmnesses is discussed).  In this regard, MPEP 2144.04 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant. 
Regarding claim 17, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12-16.  Tucker, as modified, does not disclose wherein the polyurethane foam comprises a compression modulus ranging from 75 lbs. to 80 lbs at ambient conditions.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam comprises a compression modulus ranging from 75 lbs. to 80 lbs at ambient conditions, because doing so would merely amount to a routine optimization of the hardness of the foam, where it would be within the level of ordinary skill in the art to have selected a specific hardness from a range of foams in order to provide the desired level of comfort and support to an end user (see Col. 2, lines 11-39 of Vakousky, where the effect of and process for achieving different firmnesses is discussed).  In this regard, MPEP 2144.04 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant. 
Regarding claim 18, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12-17.  Tucker, as modified, does not disclose wherein the polyurethane foam comprises a cell density ranging from 1.6 to 1.8 cells/cm3 (x10^10). 
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Tucker, as modified, so that the polyurethane foam comprises a cell density ranging from 1.6 to 1.8 cells/cm3 (x10^10, because doing so would merely amount to a routine optimization of the hardness of the foam, where it would be within the level of ordinary skill in the art to have selected a specific hardness from a range of foams in order to provide the desired level of comfort and support to an end user (see Col. 2, lines 11-39 of Vakousky, where the effect of and process for achieving different firmnesses is discussed).  In this regard, MPEP 2144.04 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant. 
Regarding claim 19, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12-18.  Tucker, as modified, further discloses wherein the polyurethane foam is a closed cell polyurethane foam (see Vakousky, Col. 4, lines 27-33, where the foam of Vakousky can be a closed-cell polyurethane foam).
Regarding claim 20, Tucker, as modified, discloses the subject matter as discussed above with regard to claims 12-19.  Tucker, as modified, further discloses the releasable fastening mechanism 40 is a zipper or hook and loop fasteners (see Fodge, Figures 1 and 2 and paragraphs 0027-0028 where the releasable fastening mechanism is a zipper).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (U.S. Publication No. 2017/0055716)
Wilson et al. (U.S. Patent No. 7,118,179)
Ferris (U.S. Publication No. 2017/0295942)
Kelly et al. (U.S. Publication No. 2012/0060280)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673